W. SHARP, Judge.
Ruby Cook appeals the final order issued by the Governing Board of the Southwest Florida Water Management District (the “District”) granting a consumptive use permit under Part II of Chapter 373, Florida Statutes (1987) to Roy Liles for the purpose of draining a seventy-acre wetland. Because the District erred in failing to require Liles to obtain a surface water management permit pursuant to Part IY of Chapter 373, Florida Statutes (1987), we reverse.
Liles filed an initial permit application with the District in June 1988, seeking approval to drain a 9.9 acre wetland and mine it for peat. In late November 1988, Liles amended his application, expanding the proposed project to encompass seventy acres. The District did not require Liles to seek a surface water management permit because, under the District’s rule 40D-4.-051(7), Florida Administrative Code (1987), peat mining was expressly exempted from the Part IV, Chapter 373, permit requirement. However, this court struck down the exemption on September 22, 1988, well before Liles’ permit application was either completed or approved. Booker Creek Preservation, Inc. v. Southwest Florida Water Management District, 534 So.2d 419 (Fla. 5th DCA 1988), rev. denied, 542 So.2d 1334 (Fla.1989). Thus, Liles should have applied for a surface water management permit. Accordingly, we reverse.
COBB, J., and LEE, R.E., Jr., Associate Judge, concur.